DLD-022                                                   NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 22-2210
                                  ___________

                                JOSHUA PAYNE,
                                          Appellant

                                        v.

       CHARLES BUTTS, Religious Accommodation Review Committee;
        CRIG COPPER, Religious Accommodation Review Committee;
     MARGARET GORDON, Religious Accommodation Review Committee;
       FATIH AKDEMIR, Religious Accommodation Review Committee;
     ELISHA FRIENDMAN, Religious Accommodation Review Committee;
     MARYANN ROBBINS, Religious Accommodation Review Committee;
              TRACY SMITH, Bureau of Treatment Services;
               JODY SMITH, Bureau of Treatment Services;
              ROSS MILLER, Bureau of Treatment Services;
               ULLI KLEMM, Bureau of Treatment Services;
              TAMI HOOKER, Bureau of Treatment Services;
      JOHN WETZEL, Secretary of Pennsylvania Department of Correction

                   ____________________________________

                 On Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                     (D.C. Civil Action No. 3:21-cv-01305)
                  District Judge: Honorable Robert D. Mariani
                  ____________________________________

     Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
       Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                November 3, 2022

           Before: JORDAN, SHWARTZ, and SCIRICA, Circuit Judges

                       (Opinion filed: November 14, 2022)
                                           _________

                                           OPINION*
                                           _________

PER CURIAM

         Joshua Payne, proceeding pro se, appeals an order of the United States District

Court for the Middle District of Pennsylvania dismissing his civil rights action. For the

following reasons, we will affirm the judgment of the District Court.

         Payne is incarcerated at SCI Mahanoy. He brought this action pursuant to 42

U.S.C. § 1983 against numerous officials of the Department of Corrections, alleging that

they violated his constitutional and statutory rights to religious freedom by refusing to

provide him with meals that are both certified Halal and contain meat. He sought

injunctive relief to address this purported burden on his religious practice, as well as

compensatory and punitive damages. The District Court granted Defendants’ motion to

dismiss Payne’s complaint, concluding that Payne had not sufficiently pleaded the

personal involvement of the Defendants in the alleged harm and that, in any event, he had

failed to state a plausible claim for relief. Payne timely filed a notice of appeal.

         We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Our review of

the order granting defendants’ motion to dismiss is plenary. Chavarriaga v. N.J. Dep’t of

Corr., 806 F.3d 210, 218 (3d Cir. 2015). To avoid dismissal, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
                                                 2
face.” Talley v. Wetzel, 15 F.4th 275, 286 n. 7 (3d Cir. 2021) (cleaned up). We construe

Payne’s pro se filings liberally. Id. When reviewing a complaint challenged by a motion

to dismiss, we disregard formulaic recitation of the elements of a claim, legal

conclusions, and threadbare or speculative assertions; then we evaluate the plausibility of

the remaining allegations. See Lutz v. Portfolio Recovery Assocs., 49 F.4th 323, 327–28

(3d Cir. 2022) (citations omitted). We may summarily affirm if the appeal fails to present

a substantial question. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       We agree with the District Court that Payne failed to allege with particularity the

personal involvement of the named Defendants.1 A plaintiff seeking to impose liability

under § 1983 must state with particularity each defendant’s participation in—or actual

knowledge of and acquiescence to—the alleged wrongs. See Rode v. Dellarciprete, 845

F.2d 1195, 1207–08 (3rd Cir. 1988). The complaint must contain a description of “the

conduct, time, place, and persons responsible” for the alleged harm. Evancho v. Fisher,

423 F.3d 347, 353 (3d Cir. 2005). A mere hypothesis about a defendant’s knowledge will

not suffice. See Rode, 845 F.2d at 1208.




constitute binding precedent.
1
  The District Court dismissed Defendants Smith, Friendman, and Robbins from the
action because they had not been properly served with the complaint, after Payne did not
respond to an order to show cause for his failure to effect service. See Dkt. No. 23 (citing
Fed. R. Civ. P. 4(m)); No. 24 at 15–17. We review that dismissal for abuse of discretion.
See Ayres v. Jacobs & Crumplar, P.A., 99 F.3d 565, 568 (3d Cir. 1996). To the extent
that Payne challenges that ruling on appeal, we conclude that the District Court’s
dismissal was appropriate.
                                             3
       Payne’s amended complaint asserted generally that the Defendants are members of

either the Bureau of Treatment Services or the Religious Accommodation Review

Committee, that they “meet monthly,” that “[e]ach defendant plays a role in deny[ing] or

approving non-grooming religious accommodation requests made by the inmate

population,” and that some combination of these groups denied his request for religious

accommodation and his subsequent grievance. Am. Compl. 1–2, ¶¶ 3–5, ECF No. 18; see

also ECF No. 18-1 at 4, ¶ 23 (“Each defendant plays a role in granting and denying

inmate requests for religious diets.”). Although he provides the dates on which his

requests were denied, his broad statement that “[e]ach defendant plays a role” in the

general decision-making process on religious accommodations falls short of the

particularity required and is purely hypothetical as to Payne’s specific request for

accommodation.2 And, as the District Court also noted, liability may not be imposed

solely as a function of respondeat superior or because of a defendant’s role in the

administrative grievance system. See Rode, 845 F.2d at 1207–08.

        Finally, because the District Court already received one amended complaint from

Payne and reasonably determined that further amendment would be futile, declining to

grant further leave to amend was proper. See Grayson v. Mayview State Hosp., 293 F.3d

103, 108 (3d Cir. 2002).


2
 Furthermore, as the District Court explained, Payne failed to state a claim for relief even
had he alleged personal involvement of any named defendant. See generally Mem. Op.
7–15, ECF No. 24 (citing, inter alia, Williams v. Morton, 343 F.3d 212, 217–19 (3d Cir.
2003) (rejecting inmates’ claim that failure to provide halal meat in lieu of vegetarian
                                              4
      Accordingly, we will affirm the judgment of the District Court.




meals violated their First Amendment rights)).
                                           5